Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 1 of 14
Filing # 96008566 E-Filed 09/1_,2019 05:16:51 PM

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

JESSICA SERRANO,

Plaintiff, CASE NO.:
vs.

CITY OF HOLLYWOOD, HOLLYWOOD
POLICE DEPARTMENT, and SHAMUS TAYLOR

Defendants.
/

COMPLAINT
Plaintiff, JESSICA SERRANO (“Plaintiff”), sues Defendant, CITY OF HOLLYWOOD
(“City”), Defendant, HOLLYWOOD POLICE DEPARTMENT (“Police Department”) and
Defendant, SHAMUS TAYLOR (“Taylor”), and alleges as follows:
JURISDICTION & VENUE
1. This is an action for damages in excess of Fifteen Thousand Dollars ($15,000.00) exclusive of
interest and cost.
2. That at all times material hereto, the Plaintiff, JESSICA SERRANO, was a resident of Miami-
Dade County, Florida and otherwise sui juris.
3. That at all times material hereto, Defendant, CITY OF HOLLYWOOD is a political division
of the state of Florida in which this Court sits.
4. That at all times material hereto, Defendant, HOLLYWOOD POLICE DEPARTMENT is and
was an agency of the State of Florida and/or the HOLLYWOOD POLICE DEPARTMENT
was a Constitutional Officer of the State of Florida.

5. That at all times material hereto, Defendant HOLLYWOOD POLICE DEPARTMENT,

Page 1 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 2 of 14

employed Defendant, SHAMUS TAYLOR as a police officer.

6. That at all times material hereto, Defendant, SHAMUS TAYLOR, was a certified law
enforcement officer in the State of Florida.

7. That at all times material hereto, Defendant, SHAMUS TAYLOR, was a duly appointed police
officer of Defendant, HOLLYWOOD POLICE DEPARTMENT, acting under color of law, to
wit, under color of statutes, ordinances, regulations, policies, customs and usages of the State
of Florida and/or Defendant, HOLLYWOOD POLICE DEPARTMENT.

8. That at all times material hereto, Defendant, SHAMUS TAYLOR, acted within the course and
scope of his employment as a police officer for Defendant, HOLLYWOOD POLICE
DEPARTMENT.

9, That at all times material hereto, Defendant, SHAMUS TAYLOR, was engaged in conduct
that was the proximate cause of the violations of Plaintiff's federally protected rights and the
damages suffered therefrom.

10. On August 30, 2017, Plaintiff, JESSICA SERRANO, furnished the City of Hollywood with a
written notice of claim via certified mail, pursuant to Florida Statute 768.28.

11. Furthermore, on February 19, 2019, Plaintiff JESSICA SERRANO, furnished to Florida
Sheriff's Risk Management, with a written notice of claim via certified mail, pursuant to
Florida Statute 768.28.

12. Plaintiff complied with all conditions precedent, including the conditions precedent set forth
in Florida Statute 768.28, prior to filing this civil action.

[3. Venue is proper in this district because it is where the events complained of occurred.

14, This complaint is brought pursuant to 42 U.S.C. § 1983, and jurisdiction is based on 28 U.S.C.

Page 2 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 3 of 14

15.

16.

17,

18.

19.

20,

2l.

22.

Sections 1331 and 1343. Plaintiff alleges Defendants acted under color of state law with regard
to the facts stated below.

FACTS
That at all times material hereto, as part of Police Department’s operation, Taylor is and was
employed as a police officer and Police Department is responsible for the actions of Taylor
as alleged below.
That on or about September 20, 2016, Plaintiff called Police Department on her cellular
phone to determine the whereabouts of her car.
Plaintiff was not able to get the information she needed so on that same day at or around
approximately 5:00 P.M., Plaintiff entered the Hollywood Police Department to see if they
could help her figure out where her car was,
At approximately 5:22 P.M., Taylor responded to the Hollywood Police Department
information desk where Plaintiff was trying to obtain information about her car.
Taylor forcibly removed Plaintiff from the Hollywood Police Department and placed her in
handcuffs after removing her from the police department.
Plaintiff was arrested for Disorderly Conduct, Resisting or Obstructing a Police Officer
Without Violence, and Trespass After Warning in an Occupied Structure or Conveyance.
The Office of the State Attorney in the Seventeenth Judicial District of Florida was the
prosecuting authority for Plaintiff's arrest.
On October 12, 2016, a mere twenty-two (22) days after the Plaintiff's arrest, the Assistant
State Attorney assigned to the file the criminal charges dropped all three criminal charges, so

the charges were never even filed.

Page 3 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 4 of 14

23. According to the Office of the State Attorney in the Seventeenth Judicial District of Florida,
the office declined to file the Disorderly Conduct because there must be more than loud or
profane language or belligerent attitude.

24, Furthermore, there must be some evidence that the person’s conduct incited others to breach
peace or posed imminent danger to others.

25. Taylor had no lawful reason to arrest Plaintiff.

COUNT I - STATE TORT OF FALSE ARREST
AGAINST CITY OF HOLLYWOOD AND HOLLYWOOD POLICE DEPARTMENT

26. Plaintiff reaffirms and realleges paragraphs one (1) through twenty-five (25) as fully set forth
herein. |

27, City, for the protection of its citizens and the enforcement of its laws and the laws of the State
of Florida, operated Police Department.

28. Police Department operates for the protection of its citizens and the enforcement of its laws
and the laws of the State of Florida.

29, City and Police Department are responsible for the conduct of its police officers who are acting
in the course and scope of their employment.

30. As part of its operation, Police Department, employed at all times material hereto, Taylor as a
police officer and is, therefore, responsible for the actions of Taylor as alleged below.

31. On or about September 20, 2016, Taylor, in the course of his duties as a police officer of Police
Department, came into contact with the Plaintiff within the boundaries of Broward County,
Florida.

32. On or about September 20, 2016, Plaintiff was arrested by Taylor, a Police Department police

officer, who was acting in the course and scope of his duties as a police officer.

Page 4 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 5 of 14

33. On or about September 20, 2016, and subsequent dates thereafter, Taylor caused and continued
to cause the Plaintiff to be arrested and imprisoned, deprived of her liberty, and be prosecuted
for a crime she did not commit.

34, Such seizure physically deprived Plaintiff of her right to freedom and liberty.

35. The restraint and arrest of Plaintiff was unlawful and unreasonable in that it was not based
upon lawfully issued process of Court.

36. As a result of the actions of Taylor, for which Police Department is responsible, Plaintiff
suffered damages.

37. Vicarious liability should be imposed on City and Police Department for Taylor’s acts of false
arrest to the extent allowed by law.

38. Pursuant to §768.28, Florida Statutes, Plaintiff notified City and Police Department of this
claim prior to filing this action and said claim was not resolved.

39. As a direct and proximate result of the intentional act of City and Police Department, Plaintiff
was arrested, detained, and confined in jail and suffered from or incurred injury to her
reputation and health, shame, humiliation and embarrassment, mental anguish, emotional
distress, aggravation of a previously existing disease or defect, legal expense, costs of bond
and other related expenses, loss of capacity for the enjoyment of life, lost earnings and time,
and the lost ability to earn money in the future. The foregoing losses, damages, and injuries
are either permanent or continuing in nature and Plaintiff will continue to suffer the same in
the future.

WHEREFORE, Plaintiff, JESSICA SERRANO, demands judgment against the Defendant,

CITY OF HOLLYWOOD and Defendant HOLLYWOOD POLICE DEPARTMENT, for

Page 5 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 6 of 14

compensatory damages together with lawful costs of this suit, interest, and such other and further
relief as this Court may deem just and proper. Plaintiff further demands a trial! by jury of all issues
triable as a matter of right by a jury.
COUNT I- 42 U.S.C. § 1983
FOURTH AMENDMENT VIOLATION FOR FALSE ARREST
AGAINST CITY OF HOLLYWOOD AND HOLYWOOD POLICE DEPARTMENT

AQ, Plaintiff reaffirms and realleges paragraphs one (1) through twenty-five (25) as fully set forth
herein.

41. While Taylor was acting under color of law as a police officer for Police Department which
was operated by City, he deprived Plaintiff of rights secured to her under the Fourth
Amendment to the United States Constitution.

42. Taylor unlawfully and without probable cause, seized and arrested Plaintiff.

43, Plaintiff suffered damages as a result of being falsely arrested.

44, The conduct of Taylor violated Plaintiff's established right to be free from an unreasonable
seizure and unlawful arrest as guaranteed by the Fourth and Fourteenth Amendments to the
Constitution of the United States and for which 42 U.S.C. § 1983 provides a remedy.

WHEREFORE, Plaintiff, JESSICA SERRANO, demands judgment against the

Defendant, CITY OF HOLLYWOOD and Defendant, HOLLYWOOD POLICE

DEPARTMENT, for compensatory damages together with lawful costs of this suit, interest, and

such other and further relief as this Court may deem just and proper. Plaintiff further demands a

trial by jury of all issues triable as a matter of right by a jury.

COUNT IIL 42 U.S.C. § 1983

FOURTH AMENDMENT VIOLATION FOR FALSE ARREST
AGAINST OFFICER SHAMUS TAYLOR

Page 6 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 7 of 14

45, Plaintiff reaffirms and realleges paragraphs one (1) through twenty-five (25) as fully set forth
herein.

46. While Taylor was acting under color of law as a police officer for Police Department which
was operated by City, he deprived Plaintiff of rights secured to her under the Fourth
Amendment to the United States Constitution.

47. Taylor unlawfully and without probable cause seized and arrested Plaintiff.

48. Plaintiff suffered damages as a result of being falsely arrested.

49, The conduct of Taylor violated Plaintiff s established right to be free from an unreasonable
seizure and unlawful arrest as guaranteed by the Fourth and Fourteenth Amendments to the
Constitution of the United States and for which 42 U.S.C. § 1983 provides a remedy.

WHEREFORE, Plaintiff, JESSICA SERRANO, demands judgment against the
Defendant, SHAMUS TAYLOR, for compensatory damages together with lawful costs of this
suit, interest, and such other and further relief as this Court may deem just and proper. Plaintiff
further demands a trial by jury of all issues triable as a matter of right by a jury.
COUNT IV- 42 U.S.C. § 1983
FIRST AMENDMENT VIOLATION FOR RETALIATION
AGAINST CITY OF HOLLYWOOD AND HOLLYWOOD POLICE DEPARTMENT

50, Plaintiff reaffirms and realleges paragraphs one (1) through twenty-five (25) as fully set forth
herein.

51. While Taylor was acting under color of law as a police officer for Police Department which

was operated by City, he deprived Plaintiff of rights secured to her under the First

Amendment to the United States Constitution.

Page 7 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 8 of 14

52. Taylor, while within the course and scope of his employment as a police officer for Police
Department, unlawfully and without probable cause arrested Plaintiff and subjected her to
unnecessary force.

53. Such actions by Taylor were taken in retaliation for Plaintiff’s lawful exercise of her rights
under the First Amendment when she did not want to leave the Hollywood Police
Department and Taylor retaliated by arresting her.

34. The conduct of Taylor violated Plaintiffs clearly established right to free speech as
guaranteed by the First and Fourteenth Amendments to the Constitution of the United States
and for which 42 U.S.C. § 1983 provides a remedy.

WHEREFORE, Plaintiff, JESSICA SERRANO, demands judgment against Defendant,
CITY OF HOLLYWOOD and Defendant, HOLLYWOOD POLICE DEPARTMENT, for
compensatory damages together with lawful costs of this suit, interest, and such other and further
relief as this Court may deem just and proper. Plaintiff further demands a trial by jury of all
issues triable as a matter of right by a jury.

COUNT V- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
AGAINST CITY OF HOLLYWOOD AND HOLLYWOOD POLICE DEPARTMENT

55. Plaintiff reaffirms and realleges paragraphs one (1) through twenty-five (25) as fully set forth
herein.

56, At all times, Taylor knew that his allegations against Plaintiff would result in the arrest of
Plaintiff, the filing of formal charges against Plaintiff, and the prosecution of Plaintiff
regarding the allegations.

57, Taylor’s conduct was intentional and/or reckless in that he intended his behavior when he knew
or should have known that emotional distress would likely result.

Page 8 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 9 of 14

58.

59.

60.

61.

62.

63.

64.

65.

66.

Taylor’s conduct was outrageous in that his conduct exceeded the bounds of decency, and was
odious and utterly intolerable in a civilized community.

Taylor’s conduct caused the Plaintiff to suffer severe emotional distress.

Taylor’s conduct as herein described was deliberate, willful, wanton, malicious and utterly
intolerable in a civilized community.

As a direct and proximate result of Defendant’s false accusations, Plaintiff was deprived of her
right to be free from arrest without probable cause and the due course of justice was impeded.
As a direct, proximate and foreseeable result of the Defendant’s failure to exercise due care,
including failure to exercise due care to prevent Plaintiff from being deprived her right to be
free from arrest without probable cause.

As a result of the Defendant’s wrongful arrest of Plaintiff and subsequent results, Plaintiff
suffered emotional distress.

As a direct and legal consequence of Taylor’s conduct, Plaintiff has suffered and continues to
suffer severe emotional or psychological damage that has required her in the past and will
continue to require her in the future to undergo medical and/or psychological treatment.
Plaintiff has suffered severe emotional distress, as well as mental anguish, psychologically
trauma, expenses for the treatment of her trauma, loss of capacity for the enjoyment of life,
expense of hospitalization, medical and nursing care and treatment, loss of earnings, loss of
ability to earn money and aggravation of a previously existing condition. The losses are
either permanent or continuing and Plaintiff will suffer the losses in the future.

As a direct and proximate result of the infliction of emotional distress of Defendant upon

Plaintiff, Plaintiff was brought into public scandal with great humiliation and suffered mental

Page 9 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 10 of 14

anguish, physical trauma, emotional distress in the form of shame, humiliation, degradation,

and loss of capacity for the enjoyment of life.

!

WHEREFORE, Plaintiff, JESSICA SERRANO, demands judgment against Defendant,
CITY OF HOLLYWOOD and Defendant, HOLLYWOOD POLICE DEPARTMENT, for
compensatory damages together with lawful costs of this suit, interest, and such other and further
relief as this Court may deem just and proper. Plaintiff further demands a trial by jury of all
issues triable as a matter of right by a jury.

DATED THIS 19th day of September, 2019.

Yeboah Law Group, P.A.

100 S.E. 3% Avenue, Suite 1101

Fort Lauderdale, Florida 33394

Telephone: (954) 764-2338

Facsimile: (954) 764-2339

Service E-mail: service@yeboahlawgroup.com
Attorneys for Plaintiff

By: /s/ Samuel Yeboah

Samuel Yeboah, Esquire
Florida Bar No: 622974

Page 10 of 10
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 11 of 14
Filing # 101089066 E-Filed 01/v2/2020 01:22:14 PM

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

 

 

  

 

 

 

 

 

JESSICA SERRANO,
Plaintiff, CAS  CACE-19-019490
VS
CITY OF HOLLYWOOD, HOLLYWOOD VP L
POLICE DEPARTMENT, and SHAMUS TAYLOR { :
Defendants. lA
/ ed
SUMMONS
— Date/Time:
THE STATE OF FLORIDA: Server initials; |
Server ID#: i
To Each Shenff of the State: 7 f ‘|

YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint or
Petition in the above-styled cause upon Defendant:

SHAMUS TAYLOR
3187 HARDING ST
HOLLYWOOD, FL 33021

PLEASE READ CAREFULLY

Each defendant is required to-serve wmitten defenses to the Complaint or Petition on SAMUEL
YEBOAH, Esgq., Plaintiff's attorney, whose address is YEBOAH LAW GROUP, P.A., 100 SE. 38° AVE,
Suite 1350, Fort Lauderdale, FL 33394, within twenty (20) days after service of this Summons on that
Defendant, exclusive of the day of service, and to file the orginal of the defenses with the clerk of this
court either before service on Plaintiff's attorney or mmediately thereafter. If a Defendant fails to do so,

Dated on JAN 07 2020

 

BRENDA FORMAN
As Clerk of the Court

By:

 

 

As Deputy Clerk

In accordance with the Amencans with Disabilities Act of 1990 (ADA), if you are a person with a
disability who needs any accommodation in order to participate in this proceeding, you are entitled, at no
cost to you, to the provision of certain assistance. Within two (2) working days of your receipt of this
summons, please contact Lauren Failla, ADA Coordinator, in the Administrative Office of the Court, 201
SE 6th Street, Room 275, Fort Lauderdale, Flonda 33301, or at (954) 831-6364. This line can
accommodate voice or TDD transmissions for the hearing or voice umpaired.

*** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 01/03/2020 01:22:12 PM.****

 
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 12 of 14

IMPORTANT

A lawsuit has been filed against you. You have twenty (20) calendar days after this summons is
served on you to file a written response to the attached complaint with the clerk of this court. A phone
call will not protect you. Your wmtten response, including the case number give above and the names of
the parties, must be filed if you want the court to bear your side of the case. If you do not file your
response on time, you may lose the case, and your wages, money, and property may thereafter be taken
without further warning from the court. There are other legal requirements. You may want to call an
attommey right away. If you do not know an attomey, you may call an attomey referral service or a legal
aid office (listed in the phone book).

If you choose to file a written response yourself, at the same time you file your written response
to the court you must also mail or take a copy of your written response to the “Plaintiff/ Plaintiff's
Attomey” named below.

IMPORTANTE

Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta
notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tmbunal. Una llamada
telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe presentar su
respuesta por escrito, incluyendo el numero del caso y los nombres de las partes interesadas. Si usted no
contesta la demanda a tiempo, pudicse perder cl caso y podria ser despojado de sus ingresos y
propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si
lo desea, puede usted consultar a un abogado immediatamente. Si no conoce a un abogado, puede llamar
a una de las oficinas de asistencia legal que aparecen en la guia telefonia.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta
ante el tnbunal, debera usted enviar por correo o entregar una copia de su respuesta a la persona
denominada abajo como “Plaintiff/Plaintiff’s Attomey” (Demandante o Abogado del Demandante).

IMPORTANT

Des poursuites judiciaries ont ete entreprises contre vois. Vous avez 20 jours consecutifs a partir
de la date de l’assignation de cette citation pour deposer une response ecrite a la plainte ci-jointe aupres
de ce tnbunal. Un simple coup de telephone est insuffisant pour vous proteger. Vous etes obliges de
deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties
nommees ici, si vous souhaitez que le tribunal entende votre cause. Si vous ne deposez pas votre reponse
ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre argent, et vos biens
peuvent etre saisis par la suite, sans aucun preavis ulteneur du tnbunal. I] y a d’autres obligations
jundiques et vous pouvez requerir les services immediats d’un avocat. Si vous ne connaissez pas
d’avocat, vous poutriez telephoner a um service de reference d’avocats ou a um bureau d’assistance
jundique (figurant a l’annuaire de telephones).

Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en memo
temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au “Plaintiff/
Plamtiff’s Attorney” (Plaignant ou a son avocat) norame cidessous.

 
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 13 of 14
Filing # 101089066 E-Filed 01, .»/2020 01:22:14 PM

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

 

 

 

 

 

 

JESSICA SERRANO,
Plamtiff, CASE NO.: CACE-19-019490
Vs.
CITY OF HOLLYWOOD, HOLLYWOOD informed person
POLICE DEPARTMENT, and SHAMUS TAYLOR j
SSS Date/Time:
Defendants. Server Initials:
f Server ID#:
SUMMONS mi
THE STATE OF FLORIDA:
To Each Shenff of the State:

YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint or
Petition in the above-styled cause upon Defendant:

CITY OF HOLLYWOOD
By Serving:
CITY OF HOLLYWOOD MAYOR’S OFFICE
2600 HOLLYWOOD BLVD
HOLLYWOOD, FL 33020

PLEASE READ CAREFULLY

Each defendant is required to serve written defenses to the Complaint or Petition on SAMUEL
YEBOAH, Esq., Plaintiff's attomey, whose address is YEBOAH LAW GROUP, P.A., 100 SE. 38° AVE,
Suite 1350, Fort Lauderdale, FL 33394, within twenty (20) days after service of this Summons on that
Defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of this
court either before service on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so,
a default will be entered against that Defendant for the relief demanded in the Complaint or Petition.

Dated on ye et.

 
    
 
  
 

 

 

BRENDA FORMAN
As Clerk of the Court

By:

 

As Deputy Clerk

In accordance with the Americans with Disabilities Act of 1990 (ADA), if you are a person with a
disability who needs any accommodation in order to participate in this proceeding, you are entitled, at no
cost to you, to the provision of certain assistance. Within two (2) working days of your receipt of this
summons, please contact Lauren Failla, ADA Coordinator, in the Administrative Office of the Court, 201

 
Case 0:20-cv-60209-RAR Document 1-1 Entered on FLSD Docket 01/31/2020 Page 14 of 14

SE 6th Street, Room 275, Fort Lauderdale, Florida 33301, or at (954) 831-6364. This line can
accommodate voice or TDD transmissions for the hearing or voice impaired.

IMPORTANT

A lawsuit has been filed against you. You have twenty (20) calendar days after this summons is
served on you to file a written response to the attached complaint with the clerk of this court. A phone
call will not protect you. Your written response, including the case number give above and the names of
the parties, must be filed if you want the court to hear your side of the case. If you do not file your
response on time, you may lose the case, and your wages, money, and property may thereafter be taken
without further waming from the court. There are other legal requirements. You may want to call an
attomey right away. If you do not know an attorney, you may call an attorney referral service or a legal
aid office (listed in the phone book).

If you choose to file a written response yourself, at the same time you file your written response
to the court you must also mail or take a copy of your written response to the “Plaintiff/ Plaintiff's
Attomey” named below.

IMPORTANTE

Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta
notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una Ilamada
telefomica no lo protegera. Si usted desea que el tribunal considere su defensa, debe presentar su
Tespuesta por escrito, inclnyendo el numero del caso y los nombres de las partes interesadas. Si usted no
contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y
propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si
lo desea, puede usted consultar a un abogado immediatamente, Si no conoce a un abogado, puede llamar
a una de las oficinas de asistencia legal que aparecen en la guia telefonia.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta
ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la persona
denommada abajo como “Plaintiff/Plaintiff’s Attorney” (Demandante 0 Abogado del Demandante).

IMPORTANT

Des poursuites judiciaries ont ete entreprises contre vois. Vous avez 20 jours consecutifs a partir
de la date de l’assignation de cette citation pour deposer une response ecrite a la plainte ci-jointe aupres
de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger. Vous etes obliges de
deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties
nommees ici, si vous souhaitez que le tribunal entende votre cause. Si vous ne deposez pas votre reponse
ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre argent, et vos biens
peuvent eire saisis par la suite, sans aucun preavis ulterieur du tribunal. II y a d’autres obligations
juridiques et vous pouvez requerir les services immediats d’un avocat. Si vous ne connaissez pas
d’avocat, vous pourriez telephoner a un service de reference d’avocats ou a un bureau d’assistance
juridique (figurant a l’annuaire de telephones).

Si vous choisissez de deposer vous-meme une reponse ecrite, il vous fandra egalement, en memo
temps que cette fonmalite, faire parvenir ou expedier une copie de votre reponse ecrite au “Plaintifi/

Plaintiff's Attomey” (Plaignant ou a son avocat) nomme cidessous.
2

 
